Title: To George Washington from Peregrine Fitzhugh, 19 February 1793
From: Fitzhugh, Peregrine
To: Washington, George

 

Sir
Indian Queen [Tavern, Philadelphia] Feby 19th 1793

From the Friendship with which you have been pleased to honor me, and your well known regard for my Father and his Family, I should think myself unpardonable not to make an early and candid communication to your Excellency of the business which has been the occasion of my visit to this City—You are Sir sufficiently acquainted with the circumstance of my having (shortly after parting with your Excellency at the seige of York) intermarried with a Daughter of the late Colo. Saml Chew of Maryland—Not long after this period, at the particular instance of my Father in Law, and under assurances of every requisite support, which I have been deprived of by his sudden and unexpected death, I was induced to enter into a contract which has embarrass’d me extreemely and which has ever since kept me in a state of painful and distressing anxiety—I have now adopted an expedient for my relief, which I am endeavoring to execute, and the success of which so far has exceeded my most sanguine expectations—To bring myself to this, I have had to struggle for several years with what your Excellency would probably call false pride or false delicacy; be this as it may, it has at length yielded to necessity & I have with candor, and without the suppression of a single fact, made known my real situation to my Friends and the public. Their returns have been flattering, and if in the commencement of the business my feelings were in some degree hurt at the necessity of adopting such an alternative, the consolation which I derive from a discovery of so many active and zealous Friends has made me most ample amends—Their goodness has been unbounded, and the facility with which by far the greatest part of my Tickets have been disposed of, cannot but be evincive of a friendship which is as honorable as it is gratifying to me—A list enclosed will shew the Gentlemen who patronized my Lottery at the City of Annapolis the first & second days after its appearance—I sent to Baltimore Town 500 Tickets, which Major Swan informed me were all disposed of in less than three weeks after their arrival—A Scheme of the Lottery is also covered to shew your Excellency the footing upon which I have placed the business and a Copy of a Letter which I addressed to my Friends in the different Counties of Maryland from whence I

have received every satisfaction to be expected in so short a time or even desired—In a consultation with my honored Parent on the above business he observed that honesty would ever be found the best policy & that a candor and unreservedness with my Friends would at least be received kindly by them—this advice I have endeavored implicitly to follow—I have taken the Liberty Sir to make the above communications because I thought it my duty for the reasons stated in the beginning of my Letter. I beg your Excellency’s excuse for troubling you & have the honor to be with every possible respect Your most affectionate and obliged Servant

Peregne Fitzhugh

